Per Curiam.

Respondent’s sole contention before this court is that he should not be suspended for an indefinite period because he was denied due process of law in both the trial and appeal of his criminal case. Respondent does not contend that he was not convicted of a crime involving moral turpitude.
Gov. R. V (8)(b) states:
“A certified copy of a judgment entry of conviction of an offense shall be conclusive evidence of the commission of that offense in any disciplinary proceedings instituted against an attorney based upon the conviction.”
This rule makes it clear that a disciplinary proceeding is not an appropriate forum in which to collaterally attack a criminal conviction. Respondent has exhausted all appeals from his conviction.
Upon a careful review of the evidence and stipulation, the court concludes that respondent has violated DR 1-102(A)(3) and DR 1-102(A)(6). Therefore, respondent, Jerry F. Chvosta, is indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, O’Neill, Sweeney, Locher and Holmes, JJ., concur.
O’Neill, J., of the Seventh Appellate District, sitting for P. Brown, J.